DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
This is a non-final rejection in response to the communication filed 10/26/2021. Claims 1-20 are currently pending. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “air humidity h” ([0047], [0049], [0055]) and “means of differentiators 23” or “a differentiator” ([0051], [0053]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1: “f”, Fig. 2: “f”, Fig. 3: “f”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of” in claim 1, claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the operation condition of the motor of the centrifugal fan" in line 8-9.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation should be introduced and read --an operation condition of the motor of the centrifugal fan--.
Claim 1 recites the limitation "the actual system variable (I(kT); I(takt))" in line 14-15. It is unclear if reference is being made to the “at least one actual system variable” in line 11 of the claim. It seems this limitation should read --the at least one actual system variable (I(kT); I(takt))--.
Other instances where “the actual system variable” needs addressing include:
Claim 1, line 19, “the actual system variable” should read --the at least one actual system variable--.
Claim 1, line 20, “the actual system variable” should read --the at least one actual system variable--.
Claim 5, line 3, “the actual system variable” should read --the at least one actual system variable--.
Claim 5, line 5, “the actual system variable” should read --the at least one actual system variable--.
Claim 7, line 3, “the actual system variable” should read --the at least one actual system variable--.
Claim 7, line 4, “the actual system variable” should read --the at least one actual system variable--.
Claim 19, line 2, “the actual system variable” should read --the at least one actual system variable--.
Claim 19, line 4, “the actual system variable” should read --the at least one actual system variable--.
Claim 1 recites the limitation "the artificial neural network" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation should be introduced and read --an artificial neural network--.
Claim 1 recites the limitation "the at least one actual flow value" in line 17. Its unclear if reference is being made the “at least one actual flow rate value” earlier in the claim or if a new element is being introduced. It seems the limitation should read --the at least one actual flow rate value--.
Other instances where “the at least one actual flow value” needs addressing include:
Claim 1, line 23, “the at least one determined actual flow value” should read --the at least one actual flow rate value--.
Claim 2, line 3, “the actual flow value” should read --the at least one actual flow rate value--.
Claim 3, line 2, “the at least one actual flow value” should read --the at least one actual flow rate value--.
Claim 9, line 2, “the at least one actual flow value” should read --the at least one actual flow rate value--.
Claim 10, line 2-3, “the at least one actual flow value” should read --the at least one actual flow rate value--.
Claim 17, line 1-2, “the at least one actual flow value” should read --the at least one actual flow rate value--.
Claim 1 recites the limitation "the time-dependent change" in line 19-20.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation should be introduced and read --a time-dependent change--.
Claim 5 recites the limitation "the actual value of the actual system variable (I(kT); I(takt)) and of the correcting variable (U(kT); U(takt)) for the actual point in time (kT)" in line 3-4.  There is insufficient antecedent basis for the limitations “the actual value” and “the actual point in time” in the claim. In relation to section (c) above, this limitation seems should read --an actual value of the at least one actual system variable (I(kT); I(takt)) and of the correcting variable (U(kT); U(takt)) for an actual point in time (kT)--.
Claim 7 recites the limitation "the actual value of the actual system variable ((I(takt)) for the actual point in time" in line 3-4.  There is insufficient antecedent basis for the limitations “the actual value” and “the actual point in time” in the claim. In relation to section (c) above, this limitation seems should read --an actual value of the at least one actual system variable ((I(takt)) for an actual point in time--.
Claim 11 recites the limitation "the input layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation was introduced in claim 10 and that this claim should be dependent on claim 10
Claim 15 recites the limitation “wherein at least one actual system variable of the at least one actual system variables” in line 2-3. It is unclear the metes and bounds of this limitation and how at least one system variable becomes plural in “variables”. It seems this should read              --wherein the at least one actual system variable 
Claim 15 recites the limitation "the fan rotation speed" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation should be introduced and read --a fan rotation speed--.
Claim 19 recites the limitation "the actual value of the actual system variable (I(kT); I(takt)) and of the correcting variable (U(kT); U(takt)) for the actual point in time (kT)" in line 2-4.  There is insufficient antecedent basis for the limitation “the actual value” and “the actual point in time” in the claim. In relation to section (c) above, this limitation seems should read --an actual value of the at least one actual system variable (I(kT); I(takt)) and of the correcting variable (U(kT); U(takt)) for an actual point in time (kT)--.
Claims 2-20 are indefinite based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 4, 7, 9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,903,380 to Sun et al. (Sun) in view of US Patent 8,672,733 to Chen et al. (Chen) in view of DE102009034369 to Filimon et al. (Filimon, and based on English Machine Translation) and in view of US Patent Application Publication 2021/0056377 to Pedicini et al. (Pedicini).
In Reference to Claim 1
Sun discloses a method for operating a fan system (abstract) comprising a control device (Fig. 1: 50 for instance) and a centrifugal fan having a motor and a rotor driven by the motor (col 1, ll 39-40), wherein the fan system is configured to create a gas flow (col 1, ll 37-40: air flow) that is characterized by at least one actual flow rate value (col 3, ll 57-60: air quantity for instance), wherein the method comprises the following steps: 
-determination of an operation parameter (col 3, ll 21-24: such as predetermined power which includes voltage) forming a correcting variable and characterizing the operation condition of the motor of the centrifugal fan (col 4, ll 10-16: such as voltage and one of fan values), 
-determination of at least one operation parameter (col 3, ll 4-6: measurement of current for instance) forming at least one actual system variable and characterizing at least one operation condition of the motor of the centrifugal fan (col 4, ll 10-16: such as current) in a continuous or time-discrete manner (col 3, ll 25-38: the continuous control of the fan), 
-providing the correcting variable and the actual system variable to a look up table (col 4, ll 4-19: FM table) of the control device, 
-determination of the at least one actual flow value by means of the FM table based on the correcting variable (col 4, ll 4-19: power which includes voltage for instance) and the actual system variable (col 4, ll 4-19: motor current for instance), 
-checking whether the correcting variable (col 4, ll 4-61: power used to control fan speed) has to be modified based on the at least one determined actual flow value (col 4, ll 4-61: desired air quantity).
Sun does not explicitly teach “… a backward curved centrifugal fan … the artificial neural network … by means of the artificial neural network … the time-dependent change (I((k-1)T); dl) of the actual system variable (I((k- 1)T);dI) ….”
Regarding the limitation “… a backward curved centrifugal fan …”:
Chen is related to a method of operating a fan system (abstract), as the claimed invention, and teaches a backward curved centrifugal fan (col 7, ll 25-32) for moving air through a ventilation system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Sun a backward curved centrifugal fan, as taught by Chen, so as to move air through a ventilation system and because the backward curved centrifugal fan is one of obvious alternatives of fans used in such systems (Chen: abstract and col 7, ll 15-32).
Regarding the limitation “… the artificial neural network … by means of the artificial neural network …”:
Filimon is related to a method of operating a fan system ([0001]), as the claimed invention, and teaches providing correcting quantities and control quantities to an artificial neural network of a control device ([0002], [0067]: computer system carryout control), as an art known alternative to using look up tables ([0067]), and determination of control signal(s) or variables by means of the artificial neural network based on the correction quantities ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Sun in providing of the correcting variable and the actual system variable to an artificial neural network (as taught by Filimon) of the control device and to determine the at least one actual flow value by means of the artificial neural network (as taught by Filimon) based on the correcting variable and the actual system variable (similar to inputting correction quantities and control quantities to the neural network of Filimon), so as to provide speed control and thus air moving control to the fan system of Sun and because the use of an artificial neural network is one of obvious alternative control methods in fan systems as is known in the art (Filimon: [0001], [0002], [0010], [0067]).
Regarding the limitation “… the time-dependent change (I((k-1)T); dl) of the actual system variable (I((k- 1)T);dI) …”:
Pedicini is related to a method of estimating unmeasured variables (abstract), as the claimed invention, and teaches determination of operation variables by means of a neural network based on the measured and unmeasured variables (abstract and [0004]) and the time-dependent change of measured variables ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Sun the determination of the at least one actual flow value by means of the artificial neural network based on the correcting variable and the actual system variable and the time-dependent change (as further taught by Pedicini of measured variables) of the actual system variable, so as to provide a means to compute current values of unmeasurable variables in a control system which may avoid the use of sensors, of which may malfunction, and to account for dynamics of the fan operation (Pedicini: abstract, [0002], [0011], [0056]).
In Reference to Claim 2
Sun, as modified by Chen, Filimon and Pedicini, discloses the method according to claim 1, wherein the control device (Sun Fig. 1: 50 for instance) comprises a regulator (Sun: 40 for instance) to which a control deviation (Sun col 4, ll 62 thru col 5, ll 3: deviation between current for instance) between a predefined desired flow value (Sun: desired air quantity) and the actual flow value (Sun col 4, ll 43-65: 1st current relative to reference air quantity) is submitted (Sun col 4, ll 62 thru col 5, ll 3: as part of the control system).
In Reference to Claim 3
Sun, as modified by Chen, Filimon and Pedicini, discloses the method according to claim 1, wherein an actual flow value of the at least one actual flow value (Sun col 4, ll 23-29: value such as Q1 or P1 determined from detected current) determined by the artificial neural network (Filimon: as taught) is an actual volume flow rate value (Sun col 2, ll 60-64) and the desired flow value (Sun col 4, ll 42-45: such as Qs) is a desired volume flow rate value (Sun col 2, ll 60-64).
In Reference to Claim 4
Sun, as modified by Chen, Filimon and Pedicini, discloses the method according to claim 2, wherein the desired volume flow rate value remains constant during operation in order to obtain a constant volume flow rate (Sun col 1, ll 32-33).
In Reference to Claim 7
Sun, as modified by Chen, Filimon and Pedicini, discloses the method according to claim 1, wherein the artificial neural network (as taught by Filimon: [0067] and as further taught by Pedicini: abstract) comprises an input layer (Pedicini [0042]: input node 106 for instance) to which the actual value of the actual system variable for the actual point in time (Pedicini [0043]: such as physical variable that can be measured in real-time) as well as a time-dependent change of the actual system variable for the actual point in time (Pedicini [0042]: derivatives for instance) is submitted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Sun wherein the artificial neural network comprises an input layer (as further taught by Pedicini) to which the actual value of the actual system variable for the actual point in time as well as a time-dependent change of the actual system variable for the actual point in time (as also further taught by Pedicini) is submitted, so as to provide a means to compute current values of unmeasurable variables in a control system which may avoid the use of sensors, of which may malfunction (Pedicini: abstract, [0002], [0011], [0035], [0042], [0043], [0056]).
In Reference to Claim 9
Sun, as modified by Chen, Filimon and Pedicini, discloses the method according to claim 1, wherein an actual flow value of the at least one actual flow value (Sun col 4, ll 23-29: value such as Q1 or P1 determined from detected current) determined by the artificial neural network (Filimon: as taught) is an actual output pressure value (Sun col 4, ll 34-35: such as static pressure related to air quantity).
In Reference to Claim 15
Sun, as modified by Chen, Filimon and Pedicini, discloses the method according to claim 1, wherein at least one actual system variable of the at least one actual system variables (Sun: such as air quantity Q) depends on the fan rotation speed or is the fan rotation speed (Sun col 4, ll 4-5: such as fan speed corresponding to air quantity) and wherein the fan rotation speed is determined indirectly or is directly detected by means of a rotation speed sensor (Sun col 3, ll 3-8: such as directly using a speed sensor).
In Reference to Claim 16
Sun, as modified by Chen, Filimon and Pedicini, discloses a fan system (Sun: abstract) comprising a control device (Sun Fig. 1: 50 for instance) and a backward curved centrifugal fan (Chen col 7, ll 25-32: as further taught) having a motor (Sun Fig. 1: 10 for instance) and a rotor (Sun: of fan not shown) driven by the motor, wherein the control device is configured to carry out the method according to claim 1 (Sun col 3, ll 25-29).
In Reference to Claim 17
Sun, as modified by Chen, Filimon and Pedicini, discloses the method according to claim 2, wherein an actual flow value of the at least one actual flow value  (Sun col 4, ll 23-29: value such as Q1 or P1 determined from detected current) determined by the artificial neural network (Filimon: as taught) is an actual volume flow rate value (Sun col 2, ll 60-64) and the desired flow value is a desired volume flow rate value (Sun col 2, ll 60-64).
In Reference to Claim 18
Sun, as modified by Chen, Filimon and Pedicini, discloses the method according to claim 17, wherein the desired volume flow rate value remains constant during operation in order to obtain a constant volume flow rate (Sun col 1, ll 32-33).

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,903,380 to Sun et al. (Sun) in view of US Patent 8,672,733 to Chen et al. (Chen) in view of DE102009034369 to Filimon et al. (Filimon, and based on English Machine Translation) and in view of US Patent Application Publication 2021/0056377 to Pedicini et al. (Pedicini) as applied to claim 1 above, and further in view of EP 3 576 021 to Schmidt et al. (Schmidt).
In Reference to Claim 12
Sun, as modified by Chen, Filimon and Pedicini, discloses the method according to claim 1, except explicitly, “… wherein the artificial neural network comprises neurons and wherein each neuron comprises an activation function ….”
Schmidt is related to the an artificial neural network and use of an artificial neural network (abstract), as the claimed invention, and teaches wherein the artificial neural network comprises neurons ([0044]: 120 for instance) and wherein each neuron comprises an activation function (130 for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Sun wherein the artificial neural network comprises neurons and wherein each neuron comprises an activation function, as taught by Schmidt, so as to provide the artificial neural network with at least robustness regrading input into the network with the system having neurons and an activation function as is known in the art (Schmidt: [0001]).
In Reference to Claim 13
Sun, as modified by Chen, Filimon, Pedicini and Schmidt, discloses the method according to claim 12, wherein the activation function (Schmidt: 130 for instance) is formed by a rectifier (Schmidt: [0044]).
In Reference to Claim 14
Sun, as modified by Chen, Filimon, Pedicini and Schmidt, discloses the method according to claim 12, wherein the activation function (Schmidt: 130 for instance) is limited to a maximum value (Schmidt: [0075]: and upper bound for instance).

Allowable Subject Matter
Claims 5-6, 8, 10-11 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable based on its dependency on claim 5.
Claim 20 would be allowable based on its dependency on claim 19.
The following is a statement of reasons for the indication of allowable subject matter:  The instant invention is deemed to be directed to an unobvious improvement over the prior art. The improvement comprises: wherein the artificial neural network comprises an input layer to which the actual value of the actual system variable (I(kT); I(takt)) and of the correcting variable (U(kT); U(takt)) for the actual point in time (kT) as well as a preceding value of the actual system variable (I((k-1)T) to a preceding point in time ((k-1)T) is submitted (claims 5 and 19); wherein in addition a time-dependent change of the correcting variable (dU) for the actual point in time (takt) is submitted to the input layer (claim 8); wherein an actual flow value (pa(kT), pa(takt)) of the at least one actual flow value (pa(kT), pa(takt)) determined by the artificial neural network is fed back to an input layer of the artificial neural network (claim 10); and wherein the actual output pressure value (pa(kT), pa(takt)) is fed back to the input layer (claim 11); for operating a fan system without the measurement of flow parameter used as open loop or closed loop control variable.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show control systems using time-dependent changes in values, neural network with various layers, artificial neural networks for electric motor devices, and artificial neural network for control of fan systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745